 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      WENDY MAGUIRE,
                                                               NO. C18-1301RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER DENYING MOTION FOR
                                                               RECONSIDERATION
11
      ECO SCIENCE SOLUTIONS, INC., et al.,

12
                           Defendants.

13

14
            On November 25, 2019, the Court denied defendants’ motion for summary judgment on
15

16   plaintiff’s claim for unlawful retaliation under RCW 51.48.025, stating:

17          [Defendant L. John] Lewis’ argument regarding the state law retaliation claim is
            unclear. He asserts that plaintiff failed to show that a claim under RCW 51.48.025
18
            can be asserted against anyone other than the employer. Dkt. # 47 at 4. Lewis did
19          not raise that argument in his motion, however, instead arguing only that a
20          threatened counterclaim is insufficient to support a state law retaliation claim
21          against either Lewis or Ga-Du. Dkt. # 29 at 8-9. In reply, defendants provide no
            case law or other authority in support of their assertion that a retaliation claim
22
            under RCW 51.48.025 lies solely against the employer and not against an
23          individual who controls the retaliatory conduct. Defendants have not shown that
24          they are entitled to judgment as a matter of law on this claim.

25
     Dkt. # 59 at 6. Lewis filed a timely motion for reconsideration arguing that the Court’s refusal to
26

27
     ORDER DENYING MOTION FOR
28   RECONSIDERATION - 1
 1   dismiss the state law retaliation claim on the ground that plaintiff does not have a claim under
 2   RCW 51.48.025 because she was not pursuing workers compensation benefits was manifest
 3
     error.
 4
              Motions for reconsideration are disfavored in this district and will be granted only upon a
 5

 6   showing of “manifest error in the prior ruling” or “new facts or legal authority which could not

 7   have been brought to [the Court’s] attention earlier with reasonable diligence.” LCR 7(h)(1).
 8   Lewis does not identify any error in the Court’s analysis. Rather, he argues that the Court should
 9
     have dismissed plaintiff’s state law retaliation claim on grounds that he did not raise in his
10
     motion (or even in his reply). Unless the Court’s subject matter jurisdiction is at issue, the Court
11
     generally confines its analysis to arguments raised by the parties, trusting in our adversarial
12

13   system to bring to the fore the relevant facts and law necessary for adjudication. See Sanchez-

14   Llamas v. Oregon, 548 U.S. 331, 356 (2006) (noting that our adversarial system “relies chiefly
15   on the parties to raise significant issues and present them to the courts in the appropriate manner
16
     at the appropriate time for adjudication”) (emphasis in original); Castro v. U.S., 540 U.S. 375,
17
     386 (2003) (Scalia, J., concurring in part and concurring in judgment) (“Our adversary system is
18
     designed around the premise that the parties know what is best for them, and are responsible for
19

20   advancing the facts and arguments entitling them to relief.”). Given the underlying briefing, the

21   Court’s failure to sua sponte consider whether a claim of retaliation under the worker’s
22   compensation statute is viable absent a claim for the benefits provided by that statute was not
23
     error, much less manifest error. This issue could have and should have been brought to the
24
     Court’s attention in the underlying motion: a motion for reconsideration is not the proper avenue
25
     through which to raise a dispositive issue in the first instance.
26

27
     ORDER DENYING MOTION FOR
28   RECONSIDERATION - 2
 1          For all of the foregoing reasons, Lewis’ motion for reconsideration (Dkt. # 61) is
 2   DENIED. The dispositive motion deadline in this case is set for January 7, 2020. Lewis therefore
 3
     has ample time in which to file a properly noted and supported motion regarding the viability of
 4
     the state law retaliation claim.
 5

 6
            Dated this 12th day of December, 2019.
 7

 8
                                               A
                                               Robert S. Lasnik
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING MOTION FOR
28   RECONSIDERATION - 3
